Citation Nr: 1114631	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-37 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a compensable rating for residuals of an appendectomy to include a scar.

3.  Entitlement to a compensable rating for status post foreign body removal from the right thigh with scar.

4.  Entitlement to a compensable rating for epicondylitis of the right elbow, claimed as tennis elbow.

5.  Entitlement to a compensable rating for epicondylitis of the left elbow, claimed as tennis elbow.

6.  Entitlement to service connection for insomnia. 

7.  Entitlement to service connection for chronic fatigue syndrome.
ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran retired from active military service in April 2006 with more than 20 years of active military service.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision. 

The issue of bilateral elbow disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Blood pressure testing has failed to show either diastolic pressure that is predominantly 110 or more, or systolic pressure that is predominantly 200 or more during the course of his appeal.

2.  Neither the Veteran's appendectomy scar, nor his right thigh scar, is deep, unstable, covers an area of 6 square inches or more, is painful on palpation, or limits any functioning. 

3.  The evidence does not show that the Veteran has been diagnosed to have any sleeping disability to include insomnia. 

4.  The evidence does not show that the Veteran has been diagnosed to have chronic fatigue syndrome.

CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2010).

2.  The criteria for a compensable rating for residuals of an appendectomy to include a scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2006).

3.  The criteria for a compensable rating for status post foreign body removal from the right thigh with scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2006).

4.  Criteria for service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).
 
5.  Criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.



Insomnia 

In his application for VA disability benefits, the Veteran indicated that he was receiving treatment from VA mental health for insomnia.  Accordingly, a claim was processed for service connection for insomnia. 

Service treatment records do not show that the Veteran sought treatment while in service for any sleep disorder.  He did report frequent trouble sleeping on a medical history survey completed in 2004; and he also reported feeling tired after sleeping during deployment in 2003, although he did not indicate that such a symptom persisted following deployment.  Nevertheless, there is no record that a sleep disorder was actually diagnosed at any time following service.

In November 2006, the Veteran was provided with a general VA examination at which he reported experiencing constant sleep disturbance.  It was noted that the Veteran had experienced difficulty sleeping after returning from his tour of duty in Afghanistan, and was prescribed a sleeping pill which had subsequently been stopped due to the Veteran's high blood pressure.  However, no specific sleep disorder was diagnosed.  

The Veteran also underwent a VA mental health examination in 2006, where he again reported experiencing restless sleep.  However, once again, no specific sleep disorder was diagnosed.  

From a review of the Veteran's claims file, it would appear that the Veteran's complaints of restless sleep often arise within the context of psychiatric treatment that he has been receiving.  For example, in an April 2008 VA psychiatric treatment record, the Veteran was noted to have posttraumatic stress disorder (PTSD) and depression with sleep disturbances.

However, the Veteran's claim for service connection for a psychiatric disorder is not before the Board at this time, having been denied in a February 2010 rating decision.

Service connection requires the presence of a current disability, and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, no sleep disability has actually been diagnosed, and therefore evidence of a present disability has not been presented.  To the extent that the Veteran's sleeping problems are symptoms of a disability, he may seek service connection for the disability that is actually causing the sleeping problem.

However, with regard to the claim of entitlement to service connection for insomnia, the criteria for service connection have not been met, and the Veteran's claim is denied.
 
Chronic fatigue syndrome

In his claim, the Veteran asserted that he was struggling with chronic fatigue syndrome.

It is noted that if a Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317 on a presumptive basis for chronic fatigue syndrome.  More generally, 38 C.F.R. § 3.317 provides that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d)(2).

In this case, the evidence shows that the Veteran was deployed to Afghanistan, but the Veteran's personnel records do not show that he ever served in the Southwest Asia theater of operations as defined by the regulations.  As such, the Veteran is not entitled to presumptive service connection for chronic fatigue syndrome.

Nevertheless, even when a Veteran is not found to be entitled to a regulatory presumption of service connection for a given disability, his claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim of entitlement to service connection for chronic fatigue syndrome on a theory of direct entitlement.  Unfortunately, this too fails to show that service connection is warranted for chronic fatigue syndrome.
 
Service treatment records do not show that the Veteran sought treatment for chronic fatigue syndrome while in service. 

At a VA examination in November 2006, the Veteran reported that he had begun feeling tired and "blah" for approximately a year after returning from Afghanistan.  He stated that it might have been depression, but that since that time he had improved (without the treatment of any medication).  The examiner found no debilitating fatigue, or fatigue that lasted longer than 24 hours.  There was also no indication that the fatigue caused any restriction of routine daily activities.

The examiner indicated that the Veteran had been diagnosed with chronic fatigue syndrome in 2004-2005,  which would have been during service, but following his return from Afghanistan.  As the service treatment records do not show such a diagnosis, the examiner is understood to have been referring to when the symptoms the Veteran considered to reflect the presence of chronic fatigue syndrome were presenting.  In any event, the examiner stated that the fatigue had not been severe enough to reduce or impair the Veteran's average daily activity below 50 percent of the pre-illness activity for a period of six months, and that fewer than six of the ten diagnostic criteria for a diagnosis of chronic fatigue syndrome had been met.  Thus, a formal diagnosis of chronic fatigue syndrome was not made.  In these circumstances, the Board concludes the evidence fails to show a current diagnosis of the claimed disability at any time during the appeal period.  Absent that, a basis to establish service connection has not been presented, and the appeal is denied.   


II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

Hypertension

The Veteran is currently rated at 10 percent for hypertension under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; when systolic pressure is predominantly 160 or more; or when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication to control his hypertension.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more; or when systolic pressure is predominantly 200 or more.

At a VA examination in November 2006 it was noted that the Veteran had been treated for elevated blood pressure in service and was started on medication which had improved his condition.  The examiner stated that the Veteran's response to treatments was fair.  The Veteran reported that the medication caused increased perspiration when he is out in the sun.  The Veteran had not required any hospitalization as a result of hypertension and the examiner indicated that the Veteran had not experienced any hypertensive renal disease, epistaxis related to the hypertension, hypertensive cardiovascular disease, or any other hypertensive related disease.  The examiner did note that continuous medication was needed to control the Veteran's hypertension.

At the VA examination it was noted that when the Veteran first sought treatment for hypertension, his blood pressure was 209/127.  The Veteran was then placed on medication which had controlled the hypertension.
 
VA outpatient treatment records, and the report of examination conducted for VA purposes in November 2006 do show some fluctuation in the Veteran's blood pressure readings during the course of his appeal, but the blood pressure readings have not shown diastolic pressure that is at least 110 at any point during the course of his appeal.  Similarly, the Veteran has not been shown to have a systolic pressure that is 200 or more at any time during the course of his appeal.  The Veteran takes daily blood pressure medication, but this factor alone does not mandate the assignment of a rating in excess of 10 percent, rather it is the reason that the Veteran is receiving the 10 percent rating.  

Accordingly, the criteria for a rating in excess of 10 percent for hypertension have not been met, and the Veteran's claim is therefore denied.

Scars

The Veteran is currently service connected for two scars.  One is the result of an appendectomy and the other is the result of removing metal from his right thigh.  Both scars are rated as non compensable.
 
The criteria for evaluating scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  However, the revised regulations were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's initial claim (from which the initial rating action stems) for service connection was received in 2006.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, are applied.

Under the applicable criteria for evaluating scars, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 square inches; 3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804.  

Higher ratings may be assigned where the scar is either deep or caused limitation of motion and covered an area exceeding 12 square inches.

Alternatively, scars may be rated based on the limitation of function of an affected part.  38 C.F.R. § 4.118, DC 7805.

Residuals of an appendectomy

At a VA examination in November 2006 it was noted that the Veteran had undergone an appendectomy in 1987, following which he developed an infection.  However, the wound healed from the inside out and it was noted that the Veteran did not have any problems with the scar, which the examiner indicated was stable and measured .2cm x 9.5cm.  There was no tenderness on palpation, no adherence to the underlying tissue.  The examiner stated that the scar did not result in any limitation of motion or loss of function.  There was no underlying soft tissue damage and no skin ulceration or breakdown over the scar.  The examiner described the scar as well-healed.

VA treatment records do not describe the Veteran's appendectomy scar.

The evidence simply fails to show that a compensable rating is warranted, as the medical evidence shows that the appendectomy scar covers less than 6 square inches (it measured .2cm x 9.5cm), is stable (the scar was described as well-healed and stable), is not painful on examination (no such finding was reported), and did not limit function (as was specifically found on the November 2006 examination).  

It is noted that the Veteran complained in his notice of disagreement in April 2008 that his appendectomy scar caused limitation of function, indicating that the scar made it difficult to do sit-ups.  However, as noted, the Veteran was provided with a VA examination at which the objective evidence failed to show any limitation of function.  There has similarly been no showing in the Veteran's treatment records to show that his appendectomy scar caused any functional limitation.  Considering formal medical treatment/evaluation to carry greater evidentiary weight than the Veteran's assertions, the criteria for a compensable rating for the appendectomy scar have not been met, and the Veteran's claim is denied.


Status post foreign body removal from the right thigh with scar

At a VA examination in November 2006 it was noted that the Veteran had undergone surgery to remove metal from his right leg 1994-95.  At the examination, it was noted that the Veteran ambulated into the room with a steady gait.  The scar on his right thigh measured .5cm x 2.5cm.  There was no tenderness on palpation, and no adherence to the underlying tissue.  The examiner stated that the scar did not result in any limitation of motion or loss of function.  There was no underlying soft tissue damage and no skin ulceration or breakdown over the scar.  The examiner described the scar as well-healed.

In his April 2008 notice of disagreement, the Veteran indicated that his scar had healed well, but he stated that he had pain down his right leg in the thigh region with daily activities when going from a sitting position to a standing position.  The Veteran also reported tingling sensation with prolonged standing or sitting.  However, there is no indication in the examination report or in the treatment records to show that any of these sensations are actually related to the Veteran's thigh scar.
Furthermore, the examiner specifically found no limitation of function.

VA treatment records do not describe the Veteran's right thigh scar.

Reviewing the evidence of record, there is simply no reasonable support for a compensable rating for the right thigh scar, as the medical evidence shows that the scar covers less than 6 square inches (it measured .5cm x 2.5cm), is stable (the scar was described as well-healed and stable), is not painful on examination (no such finding was reported), and did not limit function (as was specifically found on the November 2006 examination).  

Therefore the criteria for a compensable rating for a scar have not been met, and the Veteran's claim is denied.




Extraschedular considerations

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hypertension or his service connected scars that would render the schedular criteria inadequate.  The Veteran's blood pressure is controlled, and his scars have been shown on objective examination to be relatively asymptomatic.  Regardless, none of these disabilities would be found to meet the "governing norms" of an extraschedular rating in that neither the hypertension nor the scar have required hospitalization or caused marked interference with employment.  

Accordingly, an extraschedular rating is not warranted. 


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection for hypertension and multiple scars were granted.  The Veteran then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claims were granted, there are no further notice requirements under the aforementioned law with regard to those issues.  

With regard to the Veteran's claims of entitlement to service connection for chronic fatigue syndrome and insomnia, required notice was provided by a letter dated in September 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates were assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also examined for VA purposes (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disabilities since the 2006 examinations.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for residuals of an appendectomy to include a scar is denied.

A compensable rating for status post foreign body removal from the right thigh with scar is denied.

Service connection for insomnia is denied. 

Service connection for chronic fatigue syndrome is denied.


REMAND

It appears that since the Veteran was last examined for VA purposes in 2006, his elbow disabilities may have deteriorated.  A more current examination should be scheduled.  Likewise, it does not appear all relevant records have been obtained regarding his elbows.  These should be sought as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any elbow treatment he has received since leaving military service; then attempt to obtain the records identified, and in particular, those from  Dr. Delapp at the Orthopedic Center of Louisiana.

2.  Obtain any VA treatment records relating to the treatment of the Veteran's elbow from February 2010 to the present.

3.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left elbow disabilities.  

The examiner should expressly determine in degrees the range of motion in the Veteran's elbows and should fully describe any pain, weakness, excess fatigability, and incoordination present in each elbow during range of motion testing; and, to the fullest extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness.  

The examiner should also indicate whether there is any objective evidence of swelling in either elbow. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


